Rule 424 (b) (3) Registration No. 333-155631 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities $400,000.00 $22.32 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. (2) The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE:April 10, 2009 PRICING SUPPLEMENT NO. 4pril 10, 2009 TO PROSPECTUS SUPPLEMENT DATED November 26, 2008 AND PROSPECTUS DATED November 24, 2008 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C Due Nine Months or More from Date of Issue Principal Amount: $400,000.00 Issue Price: 100% of Principal Amount Original Issue Date: 04/15/2009 Maturity Date: 04/15/2010 Interest Rate: 3.15% per annum Regular Record Dates: Each January 1 and July 1 Interest Payment Dates: Each January 15 and July 15 Redemption Date: None Agent's Commission: None Form of Note: Certificated (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C, may be issued by National Rural Utilities Cooperative Finance Corporation in an unlimited aggregate principal amount.
